Supplement dated June 8, 2016, to the Prospectus for your Variable Annuity Issued by ALLSTATE LIFE INSURANCE COMPANY ALLSTATE LIFE INSURANCE COMPANY OF NEW YORK This supplement amends certain disclosure contained in the prospectus for your Variable Annuity contract issued by Allstate Life Insurance Company or Allstate Life Insurance Company of New York. The following Acquired Fund will be merged into the Target Fund as noted below, effective on or about the close of business on July 15, 2016 (“Merger Date”).All references to the Acquired Fund in your Annuity prospectus should be disregarded. Acquired Fund Target Fund Putnam VT Voyager Fund – Class IB Putnam VT Growth Opportunities Fund – Class IB On the Merger Date, the Acquired Fund will no longer be available under your annuity contract, and any Contract Value allocated to the Acquired Fund will be transferred, as of the Merger Date, to the Target Fund. Please note that you have the ability to transfer out of the Acquired Fund any time prior to the Merger Date.Such transfers will be free of charge and will not count as one of your annual free transfers under your annuity contract.Also, for a period of 60 days after the Merger Date, any Contract Value that was transferred to the Target Fund as the result of the merger can be transferred free of charge and will not count as one of your annual free transfers.It is important to note that any Fund into which you make your transfer will be subject to the transfer limitations described in your prospectus.Please refer to your prospectus for detailed information about investment options. After the Merger Date, the Acquired Fund will no longer exist and, unless you instruct us otherwise, any outstanding instruction you have on file with us that designates the Acquired Fund will be deemed instruction for the Target Fund.This includes, but is not limited to, systematic withdrawals and Dollar Cost Averaging. You may wish to consult with your financial professional to determine if your existing allocation instructions should be changed before or after the Merger Date. If you have any questions, please contact your financial representative or our Variable Annuities Service Center at (800) 457-7617.Our representatives are available to assist you Monday through Friday between 7:30 a.m. and 5:00 p.m. Central time. Please keep this supplement together with your prospectus for future reference.No other action is required of you. AllstateSup1
